Citation Nr: 1115326	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  95-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to a higher rating for a left ankle disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran has testified at September 2005 and July 2009 Travel Board hearings, with the most recent hearing being held by the undersigned Acting Veterans Law Judge.  Copies of the transcripts are of record.  

Following the July 2009 Travel Board hearing, the Board remanded this matter for further development in November 2009.  The file has now been returned to the Board for further appellate review.  


REMAND

With regard to the claim of service connection for sleep apnea, the Board notes that the Veteran has testified that he has had problems with sleeping since his period of service.  The Board further observes that on his March 1977 report of medical history, the Veteran checked the box indicating that he had trouble sleeping.  The Board further notes that the Veteran was found to have trouble sleeping at the time of a March 1978 VA visit.  The Board also observes that service connection for depression was granted in a February 2009 rating determination and that certain medical studies have indicated a correlation between depression and sleep apnea.  

VA is obliged to afford the veteran a VA examination when the record contains competent evidence that the veteran has a current disability or signs and symptoms of a disability, the records indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 362 F. 3d 1381 (Fed Cir. 2003).  The Veteran's reports of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McClendon v. Nicholson, 20 Vet App, 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon v. Nicholson 20 Vet App. at 83.  The Veteran has not been afforded a VA examination to determine the etiology of any sleep disorder, to include sleep apnea, during the course of this appeal.  

As it relates to the claim of service connection for a low back disorder, the Board notes that in addition to service connection being in effect for pes planus, it is also in effect for postoperative residuals of left ankle instability; hallux valgus of the right foot, postoperative; right ankle instability; right knee chondromalacia, postoperative; and left knee chondromalacia.  The Board notes that in addition to several opinions that have been rendered with regard to the relationship between the Veteran's service-connected pes planus and his current back condition, there have also been several notations made with regard to the relationship between the Veteran's back disorder and his knee/ankle disorders.  The Board observes that the Veteran, when initially raising his claim for service connection, also noted that his service-connected ankle and knee problems were contributing to his back problems.  To date, the Veteran has not been afforded a VA examination to determine what relationship, if any, exists between his current back disorder and his service-connected ankle and knee disorders.  The Board notes that a claim for service connection encompasses all possible avenues.  

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the RO should apply the former version of the regulation.

As it relates to the claim for an increased evaluation for a left ankle disorder, the Board notes that at the time of his July 2009 Travel Board hearing, the Veteran testified that he continued to receive treatment for his left ankle at the Tyler VAMC.  The Board notes that the last VA treatment records associated with claim folder date back to August 2008.  While the Board observes that the Veteran was afforded a VA examination for his left ankle in March 2010, the Veteran, through his testimony, indicated that there are additional treatment records available that have not been associated with the claims folder and are pertinent to his claim.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's treatment from the Tyler/Dallas VAMCs since August 2008. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner for review and the examiner should note such review in the report.  The examiner is to specifically indicate whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder, to include degenerative disc disease, is related to the Veteran's period of active service?  If not, is it at least as likely as not that any service-connected disorder, including his service-connected postoperative residuals of left ankle instability; hallux valgus of the right foot, postoperative; right ankle instability; right knee chondromalacia, postoperative; and/or left knee chondromalacia, caused or aggravated (permanently worsened) any current low back disorder?  Complete detailed rationale is requested for each opinion that is rendered.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disorder, to include sleep apnea.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner for review and the examiner should note such review in the report.  The examiner is to specifically indicate whether it is at least as likely as not (50 percent probability or greater) that any current sleep disorder, to include sleep apnea, is related to the Veteran's period of active service?  If not, is it at least as likely as not that any service-connected disorder, including his service-connected depression caused or aggravated (permanently worsened) any current sleep disorder, to include sleep apnea?  Complete detailed rationale is requested for each opinion that is rendered.  

4.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

By this remand the Board intimates no opinion as to any ultimate outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


